Citation Nr: 1539642	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for bilateral plantar fasciitis.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to September 1986 and from March 1988 to December 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issue of entitlement to an increased rating for bilateral plantar fasciitis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

After affording the Veteran the benefit of the doubt, PTSD is due to active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor when the stressor is related to "fear of hostile military or terrorist activity."

Specifically, the amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if the veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2014).  In addition, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

The Veteran contends he has PTSD as a result of several stressful events during his Gulf War service, including an incident in which the vehicle next to the one he was riding in blew up after hitting a mine and another incident in which hundreds of enemy soldiers surrendered to the convoy he was in.  He also reported being in a support convoy and seeing a helicopter being shot down and burned tanks with the bodies of dead soldiers inside.  The Veteran has stated that although his military occupational specialty was as a food service worker, he went on missions with an advance unit to set up small operating camps.

The Board finds that the Veteran's service records support his contentions.  The Board particularly notes that the Veteran received an Army commendation medal.  The March 1991 recommendation for the medal, signed by a food service non-commissioned offer in charge lists three achievements for the Veteran, including "On numerous occasions, while maintaining security of the field trains, he halted military and civilian vehicles trying to break through the perimeter, and avoided confrontations with local civilian personnel" and "Drove under dangerous circumstances by avoiding unexploded mines, munitions, and secondary explosions for long periods of time with little or no rest during Operation Desert Storm without mishap."  

Thus, the Board finds there is credible supporting evidence of the Veteran's claimed stressors.

The Board notes that the Veteran was afforded a VA PTSD examination in June 2012 at which the examiner found that the Veteran does not meet the criteria for PTSD.  However, the examiner based his opinion on the Veteran not having a qualifying stressor as the examiner found that the Veteran had a non-combat military occupational specialty and the evidence did not show that the Veteran was involved in combat.  As the Board has found the evidence supports that the Veteran's claimed in-service stressors did actually occur, the opinion of the VA examiner has little probative value.

VA treatment records reflect that the Veteran was first diagnosed with PTSD in 2009 based in part on his report of stressful experiences in service.  Further, the Veteran underwent a private psychological evaluation in June 2015 at which he was diagnosed with PTSD, major depressive disorder, and panic disorder, again after reporting his in-service stressors.

Based on the forgoing, the Board finds that the Veteran is entitled to service connection for PTSD.



ORDER

Service connection for PTSD is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of a higher rating for bilateral plantar fasciitis so that the Veteran is afforded every possible consideration.  

The Veteran most recently underwent a VA examination in May 2010.  The examiner found the Veteran had no limitation on standing, walking or full weightbearing.  On examination there was no painful motion, weakness, fatigue, edema, effusion, instability, hear or redness.  The examiner found tenderness to palpation on the plantar surface of both feet and of the calluses.  

At his June 2015 Board hearing the Veteran testified that his feet have gotten "extremely worse" since the 2010 VA examination.  He reported swelling and significant pain in his feet.  He stated that his medical providers had had difficulty removing the calluses from his feet because the calluses had gotten deeper and his feet are so tender.  The Veteran's spouse also reported that the Veteran's calluses had gotten worse.

Thus, the testimony of the Veteran and his spouse suggest that the Veteran's bilateral plantar fasciitis has gotten worse over the five years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's right knee condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, this matter is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to examine the current nature and severity of his bilateral plantar fasciitis.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


